Title: To Thomas Jefferson from Andrew Ellicott, 7 February 1802
From: Ellicott, Andrew
To: Jefferson, Thomas


          
            Dear Sir
            Lancaster Feby. 7th. 1802
          
          Your favour of the 29th. Ultimo has been duly received, and the proposition which it contains, I consider as one of the most honourable, and flattering incidents of my life; and was my own feelings, and inclination, alone concerned, I should not hesitate one moment in accepting the place you offer: but as there are some other considerations to be brought into view, and duly weighed, before I can give a definitive answer, I wish the subject to be suspended for a few days.—I should have replied to your favour immediately, but the multiplicity of business before the Board of Property, which is now sitting, and of which, (as Secretary of the Land office,) I have to do the duty of President, has prevented my paying immediate attention to other objects.
          I have enclosed an extract from M. Depuis’s Memoire on the origin of the constellations &c. which I suspect you must have seen before this, but if not, I presume it will be considered as a curiosity,—Your understanding the language in which it is written, so much better than myself, has rendered an attempt to translating it unnecessary.—
          I am sir with the greatest respect, and esteem, your sincere friend, and Hbl. Servt.
          
            Andw; Ellicott
          
        